IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE                                     FILED
WO ODR IDGE PRO PER TIES , L.L.P.,                       )
                                                         )                    January 27, 2000
          Plaintiff/Appellee,                            )
                                                         )                Cecil Crowson, Jr.
                                                                 Montg omery C ircuit
                                                                         Appellate Court Clerk
VS.                                                      )       No. C10-324
                                                         )
JAMES FRA NCO-WA RD and                                  )       Appeal No.
JANE A. FRANCO-WARD,                                     )       M1999-00458-COA-R3-CV
                                                         )
          Defendants/Appellants.                         )

                                             ORDER

          This appeal involves an attempt by a Woodridge Properties, L .L.P. (“W oodridge ”) to
gain possession of real prop erty purcha sed at a foreclosure sale. The mortg agors, James C.
Franco-Ward and Jane A. Fra nco-Ward defaulted on a prom issory note secured by the real
property and, after proper notice, a foreclosure sale was held. The mortgagee purchased the
property at the foreclosure sale, and subsequently transferred it to Woodridge. When the
Franco-Wards refused to move out, Woodridge brought this action in the General Sessions
Court of Montgomery County. The general sessions court ordered that Woodridge be put
in possession of the property. On the Franco-Wards’ appeal to the Montgomery County
Circuit Court, the jury retu rned a verd ict that Wo odridge is e ntitled to posse ssion of the
property, and the trial judge entered a final judgment to that effect. The Franco-Wards
appea l.


          Our review of the record indicates that the judgment of the trial court should be
affirmed in accordance w ith Tenn. Ct. App. R . 10(a),1 and we remand the case to the trial
court for whate ver further p roceeding s may b e required. W e also tax the costs of this appeal
to James C. Franco-W ard and Jane A . Franco-Ward for which execution , if necessary, may
issue.

                                                         _____________________________
                                                         BEN H. CANTRELL,
                                                         PRE SIDIN G JU DGE , M.S.

                                                         _____________________________


   1
       Tenn. Ct. App. R. 10(a) reads as follows:
          Affirmance Without Opinion. The Court, with the concurrence of all judges
          participating in the case, may affirm the action of the trial court by order without
          rendering a formal opinion when an opinion would have no precedential value and
          one or more of the following circumstances exist and are dispositive of the appeal:

                 (1) the Court concurs in the facts as found or as found by necessary
          implication by the trial court.

                  (2) there is material evidence to support the verdict of the jury.
                  (3) no reversible error of law appears.
                Such cases may be affirmed as follows: "Affirmed in accordance with Court
          of Appeals Rule 10(a)."
      WILLIAM C. KOCH, JR., JUDGE

      _____________________________
      WILLIAM B. CAIN, JUDGE




-2-